Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 1 of 22 Page ID
                                 #:2546


 1    JENNIFER LEE TAYLOR (CA SBN 161368)
      JTaylor@mofo.com
 2    Morrison & Foerster LLP
      425 Market Street
 3    San Francisco, California 94105-2482 REDACTED VERSION OF
      Telephone: 415.268.7000              DOCUMENT PROPOSED TO
 4    Facsimile: 415.268.7522              BEFILED UNDER SEAL
 5    WENDY J. RAY (CA SBN 226269)
      WRay@mofo.com
 6    Morrison & Foerster LLP
      707 Wilshire Boulevard
 7    Los Angeles, California 90017-3543
      Telephone: 213.892.5200
 8    Facsimile: 213.892.5454
 9    NICHOLAS E. HAM (CA SBN 294596)
      NHam@mofo.com
10    Morrison & Foerster LLP
      755 Page Mill Road
11    Palo Alto, California 94304-1018
      Telephone: 650.813.5600
12    Facsimile: 650.494.0792
13    Attorneys for Defendant
      DROPBOX, INC.
14
15
                              UNITED STATES DISTRICT COURT
16
                            CENTRAL DISTRICT OF CALIFORNIA
17
18
      IRONHAWK TECHNOLOGIES, INC.,                 Case No. 2:18-cv-01481 DDP (JEMx)
19
                            Plaintiff,             MEMORANDUM OF POINTS AND
20                                                 AUTHORITIES IN SUPPORT OF
             v.                                    DROPBOX, INC.’S MOTION TO
21                                                 PRECLUDE TESTIMONY FROM
      DROPBOX, INC.,                               PLAINTIFF’S EXPERT WITNESS
22                                                 ROBERT WUNDERLICH
                            Defendant.
23                                                 Hearing Date: July 15, 2019
                                                   Hearing Time: 10:00 a.m.
24                                                 Courtroom: 9C
25                                                 Trial Date: September 10, 2019
                                                   Pre-Trial Conference: August 12, 2019
26
                                                   Hon. Dean D. Pregerson
27
28
                  DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
     pa-1898721
Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 2 of 22 Page ID
                                 #:2547


 1   I.     INTRODUCTION ............................................................................................ 1
     II.    LEGAL STANDARD ...................................................................................... 2
 2
     III.   ARGUMENT ................................................................................................... 4
 3          A. Wunderlich’s Opinions as to Reasonable Royalty Damages Should Be
               Excluded Because Reasonable Royalty Damages Are Not Available in
 4             This Trademark Infringement Action and Even If They Were, His
               Approach Is Too Speculative ..................................................................... 4
 5
            B. Wunderlich’s Opinion as to Reasonable Royalty Damages Should Also
 6             Be Excluded Because Wunderlich Did Not Base His Opinion on
               Principles and Methods that Were Reliably Applied to Sufficient Facts
 7             and Data ..................................................................................................... 6
               1. Wunderlich’s “royalty rate based on hypothetical negotiations”
 8                 analysis does not support any royalty rate. ......................................... 7
 9             2. Wunderlich’s “comparison agreements” are not at all comparable.. 7
               3. Wunderlich ignores the most comparable trademark transaction. ... 12
10             4. Wunderlich’s criteria for selecting his “comparison agreements” are
                   arbitrary............................................................................................. 13
11
               5. Wunderlich concedes his approach supports a wide range of
12                 hypothetical royalties. ....................................................................... 14
            C. Wunderlich’s Opinion as to Disgorgement of Dropbox’s Profits Should
13             Also Be Excluded Because Wunderlich Did Not Base His Opinion on
               Principles and Methods that Were Reliably Applied to Sufficient Facts
14             and Data ................................................................................................... 15
15             1. Wunderlich’s calculations erroneously include revenues from
                   Dropbox customers who never used the Dropbox Smart Sync
16                 feature. ............................................................................................... 15
               2. Wunderlich fails to use a reliable methodology to calculate revenue
17                 attributable to Smart Sync. ................................................................ 16
               3. Wunderlich’s profit analysis fails to account for all deductible
18                 expenses. ............................................................................................ 16
19             4. Wunderlich’s calculation of Dropbox’s disgorgable profits is grossly
                   disproportionate to Ironhawk’s circumstances. ................................ 17
20             5. Wunderlich’s calculations erroneously include revenues from
                   Dropbox users who were customers before Smart Sync existed. ...... 17
21
     IV.    CONCLUSION .............................................................................................. 18
22
23
24
25
26
27
28
                                                               i
                  DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
     pa-1898721
Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 3 of 22 Page ID
                                 #:2548


 1                                        TABLE OF AUTHORITIES
 2
                                                                                                                Page(s)
 3
     Cases
 4
     Cabrera v. Cordis Corp.,
 5
       134 F.3d 1418 (9th Cir. 1998) ............................................................................... 3
 6
     Cooper v. Brown,
 7     510 F.3d 870 (9th Cir. 2007) ................................................................................. 3
 8
     Daubert v. Merrell Dow Pharm., Inc.,
 9     43 F.3d 1311 (9th Cir. 1995) ............................................................................. 3, 6
10   Daubert v. Merrell Dow Pharm., Inc.,
11     509 U.S. 579 (1993) .......................................................................................... 2, 3
12   Frank Music Corp. v. Metro-Goldwyn-Mayer, Inc.,
        772 F.2d 505 (9th Cir. 1985) ............................................................................... 16
13
14   General Elec. Co. v. Joiner,
       522 U.S. 136 (1997) ........................................................................................ 6, 15
15
     Kumho Tire Co. v. Carmichael,
16
       526 U.S. 137 (1999) .............................................................................................. 2
17
     Lindy Pen Co. v. Bic Pen Corp.,
18      982 F.2d 1400 (9th Cir. 1993) ......................................................................... 5, 16
19
     Marketquest Grp., Inc. v. BIC Corp.,
20     316 F. Supp. 3d 1234 (S.D. Cal. 2018) ............................................................. 4, 5
21   Mukhtar v. Cal. State Univ., Hayward,
22     299 F.3d 1053 (9th Cir. 2002) ............................................................................... 2
23   Multimedia Patent Tr. v. Apple Inc.,
24     No. 10-CV-2618-H (KSC), 2012 WL 5873711
       (S.D. Cal. Nov. 20, 2012) ...................................................................................... 9
25
     In re Paoli R.R. Yard PCB Litig.,
26       35 F.3d 717 (3d Cir. 1994) ................................................................................ 3, 6
27
28
                                                              ii
                  DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
     pa-1898721
Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 4 of 22 Page ID
                                 #:2549


 1   Spin Master, Ltd. v. Zobmondo Entm’t, LLC,
 2      944 F. Supp. 2d 830 (C.D. Cal. 2012) ................................................................. 17

 3   Toyo Tire & Rubber Co. v. Hong Kong Tri-Ace Tire Co.,
        281 F. Supp. 3d 967 (C.D. Cal. 2017) ................................................................. 18
 4
 5   Trovan, Ltd. v. Pfizer, Inc.,
        No, CV-98-00094 LGB MCX, 2000 WL 709149
 6      (C.D. Cal. May 24, 2000) ............................................................................ 5, 6, 14
 7
     United States v. Hermanek,
 8     289 F.3d 1076 (9th Cir. 2002) ............................................................................... 3
 9   VirnetX, Inc. v. Cisco Sys., Inc.,
10      767 F.3d 1308 (Fed. Cir. 2014) ........................................................................... 11
11   Winterland Concessions Co. v. Fenton,
       835 F. Supp. 529 (N.D. Cal. 1993)...................................................................... 17
12
13   Rules and Statutes
14   15 U.S.C. § 1117(a) .............................................................................................. 4, 17
15   Federal Rule of Evidence 702 .......................................................................... 2, 6, 15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                              iii
                  DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
     pa-1898721
Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 5 of 22 Page ID
                                 #:2550


 1          I.       INTRODUCTION
 2          Ironhawk retained Robert Wunderlich to offer expert testimony at trial on the
 3   damages due to Ironhawk assuming that Dropbox infringed its SMARTSYNC
 4   mark. Wunderlich seeks to offer opinions on reasonable royalties and
 5   disgorgement of profits, both of which are fundamentally flawed and should be
 6   excluded.
 7          Rather than following the approach of Section 35 of the Lanham Act,
 8   Wunderlich posits a damages theory under which Ironhawk is entitled to 1-2%
 9   royalty of certain of Dropbox’s sales. This Court has precluded Wunderlich from
10   testifying on this very topic before and should do so again. As a matter of law, a
11   reasonable royalty model is inappropriate in a trademark case such as this one
12   where the plaintiff has no history of licensing its mark.
13          Wunderlich also fails to base his reasonable royalty opinion on sufficient
14   facts and data, and to apply reliable principles and methods to the facts of the case.
15   Without performing any mathematical analysis, Wunderlich plucks his 1-2%
16   royalty rate out of thin air, opining that the rate is appropriate because Dropbox
17   enjoys a high profit margin and could easily afford it. Wunderlich then relies upon
18   inapposite royalty agreements involving famous marks to make his 1-2% royalty
19   appear reasonable, all the while ignoring a much more comparable license
20   agreement for the DROPBOX mark. He also arbitrarily chose royalty agreements
21   to use as his benchmarks and admits that his methodology would support a wide
22   range of acceptable royalties. The end result is a fairy tale damages theory that
23   cannot satisfy the relevance and reliability requirements of Daubert and Federal
24   Rule of Evidence 702.
25          Wunderlich’s disgorgement of profits analysis is equally unreliable. His
26   Dropbox revenue calculation erroneously includes revenues from Dropbox users
27   who were customers before Smart Sync existed and customers who never used the
28   Smart Sync feature. Wunderlich’s methodology is also arbitrary in its allocation of
                                               1
                  DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
     pa-1898721
Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 6 of 22 Page ID
                                 #:2551


 1   revenues among different Dropbox products. In addition, Wunderlich fails to
 2   account for the difference in value to consumers of the Smart Sync feature versus
 3   the value of its name, and he fails to account for all deductible expenses when
 4   calculating revenue. Finally, his suggestion that Ironhawk should receive $
 5            in disgorgement of Dropbox’s profits is grossly disproportionate to the
 6                of total profit Ironwork made during the alleged infringement period.
 7          Dropbox requests that the Court preclude Wunderlich from testifying at trial.
 8          II.       LEGAL STANDARD
 9          Rule 702 of the Federal Rules of Evidence provides:
10                    A witness who is qualified as an expert by knowledge,
                      skill, experience, training, or education may testify in the
11
                      form of an opinion or otherwise if: (a) the expert’s
12                    scientific, technical, or other specialized knowledge will
                      help the trier of fact to understand the evidence or to
13
                      determine a fact in issue; (b) the testimony is based on
14                    sufficient facts or data; (c) the testimony is the product of
15                    reliable principles and methods; and (d) the expert has
                      reliably applied the principles and methods to the facts of
16                    the case.
17   Rule 702, which reflects the U.S. Supreme Court decisions in Daubert v. Merrell
18   Dow Pharm., Inc., 509 U.S. 579, 588 (1993), and Kumho Tire Co. v. Carmichael,
19   526 U.S. 137, 147 (1999), “imposes a special obligation upon a trial judge to
20   ‘ensure that any and all scientific testimony . . . is not only relevant, but reliable.’”
21   Kumho, 526 U.S. at 147 (quoting Daubert, 509 U.S. at 589) (emphasis added).
22   The purpose of this “gatekeeping” function is to protect juries from being exposed
23   to misleading or unreliable scientific testimony. Daubert, 509 U.S. at 592-93, 597;
24   Mukhtar v. Cal. State Univ., Hayward, 299 F.3d 1053, 1063-64 (9th Cir. 2002)
25   (“the aura of authority experts often exude . . . can lead juries to give more weight
26   to their testimony”).
27          The first prong of the Daubert inquiry—the relevance requirement—“means
28   that the evidence will assist the trier of fact to understand or determine a fact in
                                                   2
                  DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
     pa-1898721
Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 7 of 22 Page ID
                                 #:2552


 1   issue.” Cooper v. Brown, 510 F.3d 870, 942 (9th Cir. 2007) (citing Daubert, 509
 2   U.S. at 591-92). The test for relevance under Rule 702 is “higher than bare
 3   relevance.” In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 745 (3d Cir. 1994);
 4   Daubert v. Merrell Dow Pharm., Inc., 43 F.3d 1311, 1321 n.17 (9th Cir. 1995)
 5   (“Daubert II”) (explaining that Rule 702’s “relevance” requirement is not “merely a
 6   reiteration of the general relevancy requirement of Rule 402”). Because expert
 7   testimony can be “both powerful and quite misleading because of the difficulty in
 8   evaluating it,” Daubert, 509 U.S. at 595, trial courts must exclude proffered expert
 9   testimony “unless they are convinced that it speaks clearly and directly to an issue
10   in dispute in the case, and that it will not mislead the jury.” Daubert II, 43 F.3d
11   at 1321 n.17.
12          The second prong of the Daubert inquiry—the reliability requirement—
13   focuses on the expert’s “principles and methodology, not on the conclusions that
14   they generate.” Daubert, 509 U.S. at 594-95. Before admitting proffered expert
15   testimony, “the court must assure that the [expert’s] methods are adequately
16   explained.” United States v. Hermanek, 289 F.3d 1076, 1094 (9th Cir. 2002)
17   (citing Daubert II, 43 F.3d at 1319). “[A]ny step that renders the analysis
18   unreliable . . . renders the expert’s testimony inadmissible. This is true whether the
19   step completely changes a reliable methodology or merely misapplies that
20   methodology.” In re Paoli, 35 F.3d at 745; see also Cabrera v. Cordis Corp.,
21   134 F.3d 1418, 1422-23 (9th Cir. 1998) (experts were properly excluded when their
22   opinions represented unsupported and untested conclusions).
23          As the proponent of Wunderlich’s testimony, Ironhawk bears the burden of
24   proof of showing that both prongs of the Daubert inquiry are satisfied. Daubert II,
25   43 F.3d at 1315, 1316, 1318 n.10. Ironhawk cannot meet its burden with respect to
26   either prong.
27
28
                                               3
                  DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
     pa-1898721
Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 8 of 22 Page ID
                                 #:2553


 1          III.     ARGUMENT
 2                   A.    Wunderlich’s Opinions as to Reasonable Royalty Damages
                           Should Be Excluded Because Reasonable Royalty Damages
 3                         Are Not Available in This Trademark Infringement Action
                           and Even If They Were, His Approach Is Too Speculative
 4
            Section 35 of the Lanham Act, which provides the measure of damages in
 5
     trademark actions, states:
 6
            [T]he plaintiff shall be entitled . . . to recover (1) the defendant’s
 7
            profits, (2) any damages sustained by the plaintiff, and (3) the costs of
 8          the action. . . . In assessing profits, the plaintiff shall be required to
            prove defendant’s sales only; defendant must prove all elements of
 9
            cost or deduction claimed.
10
11   15 U.S.C. § 1117(a).
12          For Ironhawk’s claim of damages, Wunderlich offers an opinion that a
13   reasonable royalty rate should be applied to Dropbox’s revenues from the sale of
14   certain products. Wunderlich is wrong. Indeed, Wunderlich tried offering similar
15   testimony in Neurovision Medical Products, Inc. v. Nuvasive, Inc., Case No. 09-cv-
16   6988 R (JEMx) (C.D. Cal.), a trademark infringement action, and was precluded
17   from offering most of his testimony, including his testimony “as to a theory of
18   damages based on a ‘hypothetical’ or ‘reasonable’ royalty.” (Declaration of
19   Nicholas E. Ham in Support of Dropbox’s Motion to Preclude Testimony from
20   Plaintiff’s Expert Witness Robert Wunderlich (“Ham Decl.”) Ex. 1.) History
21   should repeat itself here.
22          There is no provision in the Lanham Act referring to a reasonable royalty as
23   an appropriate measure of damages. Courts within the Ninth Circuit have rejected
24   the use of reasonable royalties in trademark actions except where the loss of a
25   royalty constitutes actual damages, i.e., where the plaintiff is in the business of
26   licensing its marks, and an appropriate royalty rate has been established by prior
27   trademark licenses. See, e.g., Marketquest Grp., Inc. v. BIC Corp., 316 F. Supp. 3d
28   1234, 1300 (S.D. Cal. 2018) (“[R]oyalties generally require that the parties have
                                                4
                  DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
     pa-1898721
Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 9 of 22 Page ID
                                 #:2554


 1   shown a willingness to license the mark. ‘Where a plaintiff has failed to present
 2   evidence of an intent to license its trademark, a reasonable royalty analysis
 3   necessarily is speculative,’ and there is an insufficient basis on which to calculate
 4   reasonable royalty damages.” (citation omitted)). This is because “[t]rademark
 5   remedies are guided by tort law principles,” and “damages which result from a tort
 6   must be established with reasonable certainty.” Lindy Pen Co. v. Bic Pen Corp.,
 7   982 F.2d 1400, 1407-08 (9th Cir. 1993) (emphasis added). “There is no question
 8   that an award of reasonable royalty, lacking any previous negotiations among the
 9   parties, ‘rests on a legal fiction.’” Trovan, Ltd. v. Pfizer, Inc., No, CV-98-00094
10   LGB MCX, 2000 WL 709149, at *18 (C.D. Cal. May 24, 2000) (quoting Panduit
11   Corp. v. Stahlin Bros. Fibre Works, Inc., 575 F.2d 1152, 1159 (6th Cir. 1978), and
12   vacating the jury’s reasonable royalty award as having “no basis in reality, much
13   less any basis in fact”); see also Marketquest, 316 F. Supp. 3d at 1301 (no evidence
14   to establish a reasonable royalty “and any attempt to discern one is completely
15   speculative”). Here, there is no evidence that Ironhawk
16                                           (Ham Decl. Ex. 2 at 26:16-18 (Q.
17
18                                             ))
19                                                                 , Wunderlich has no
20   established royalty rate to determine a reasonably royalty for his damages
21   calculation. Instead, Wunderlich selected a random handful of publicly-available
22   trademark agreements between third parties to serve as “comparison agreements”
23   for determining the royalty rate to be applied under his reasonable royalty theory.
24   As discussed in Section B.2, infra, these agreements bear no relationship to a
25   hypothetical license in this case. Ignoring this, and with essentially no analysis,
26   Wunderlich relies on these agreements to conclude that a royalty rate of 1%-2% is
27   reasonable.
28          This case precisely illustrates why a reasonable royalty measure of damages
                                               5
                  DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
     pa-1898721
Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 10 of 22 Page ID
                                 #:2555


  1   is inappropriate where there is no history of licensing the trademark: because
  2   Wunderlich’s royalty rate determination—which is based upon agreements
  3   involving completely different trademarks and companies—“has no basis in reality,
  4   much less any basis in fact,” and “cannot be said to have been made ‘with
  5   reasonable certainty.’” Trovan, 2000 WL 709149, at *18 (quoting Sanchez-Corea
  6   v. Bank of Am., 38 Cal. 3d 892, 907 (1985)).
  7          Dropbox respectfully submits that Wunderlich should not be permitted to
  8   opine on a reasonable royalty as damages for infringement of Ironhawk’s asserted
  9   mark. Fed. R. Evid. 702 (expert’s specialized knowledge must “help the trier of
 10   fact . . . to determine a fact in issue”).
 11                   B.    Wunderlich’s Opinion as to Reasonable Royalty Damages
                            Should Also Be Excluded Because Wunderlich Did Not Base
 12                         His Opinion on Principles and Methods that Were Reliably
                            Applied to Sufficient Facts and Data
 13
 14          Wunderlich’s reliance on a damages theory which, as a matter of law, is
 15   unavailable in a trademark action like this one, is reason enough to preclude his
 16   testimony at trial. Daubert II, 43 F.3d at 1321 n.17. But here, Wunderlich’s
 17   hypothetical reasonable royalty opinions are also inadmissible because
 18   Wunderlich’s calculations were not based upon principles and methods reliably
 19   applied to the facts of this case, and were not based upon sufficient facts and data.
 20   Fed. R. Evid. 702.
 21          There are at least five examples of why Wunderlich’s hypothetical reasonable
 22   royalty model is fatally flawed. These flaws show “there is simply too great an
 23   analytical gap between the data and the opinion proffered,” and that Wunderlich’s
 24   opinion is “connected to [the] existing data only by the ipse dixit of the expert.”
 25   Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997); cf. In re Paoli, 35 F.3d at 745
 26   (“any step that renders the analysis unreliable . . . renders the expert’s testimony
 27   inadmissible”).
 28
                                                   6
                   DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
      pa-1898721
Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 11 of 22 Page ID
                                 #:2556


  1                         1.    Wunderlich’s “royalty rate based on hypothetical
                                  negotiations” analysis does not support any royalty rate.
  2
  3          Even assuming that the parties would have been willing to negotiate,
  4   Wunderlich still does not provide any factual or economic basis for his 1-2%
  5   royalty rate. Wunderlich purports to evaluate “the negotiations from the
  6   perspectives of both parties,” but does not provide any analysis into the calculation
  7   of a 1-2% royalty rate. (Ham Decl. Ex. 3 at 15.) Wunderlich opines that
  8   “Ironhawk had invested significant effort over several years to develop and sell its
  9   SmartSync product.” (Id.) But he does not explain how much Ironhawk invested,
 10   or how this factors in to his 1-2% royalty rate. Wunderlich then states that
 11   Dropbox’s
 12            (Id.) Again, he does not quantify this effort or explain why it leads to a 1-
 13   2% royalty rate.
 14          The only reason that Wunderlich provides to support his choice of a 1-2%
 15   royalty rate is that “Dropbox would earn significant gross profits, easily enabling
 16   Dropbox to pay a royalty of 1% - 2% of sales.” (Id. at 15, 17.) Affordability is not
 17   the standard. Wunderlich fails to provide any scientific support for his conclusion
 18   that Dropbox and Ironhawk would have agreed to a 1-2% royalty rate “based on
 19   hypothetical negotiations.”
 20                         2.    Wunderlich’s “comparison agreements” are not at all
                                  comparable.
 21
 22          Purporting to do the same kind of work as a professional appraiser—which
 23   he is not, nor is he qualified to be—Wunderlich selected 15 “comparison
 24   agreements” from “surveys of trademark royalty rates,” RoyaltySource, ktMine,
 25   and “reviews of SEC filings” to serve as his benchmarks for the hypothetical
 26   royalty that Dropbox and Ironhawk would have agreed upon in January 2017.
 27   (Ham Decl. Ex. 3 at 18-19.) Without explaining why, he omits discussion of five
 28   of these agreements, which he characterizes as “related party transactions.” The
                                                7
                   DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
      pa-1898721
Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 12 of 22 Page ID
                                 #:2557


  1   entirety of Wunderlich’s analysis and conclusion regarding the remaining
  2   agreements is stated in two sentences in his report:
  3
             The ten agreements reflecting third-party transactions indicated royalty rates
  4          ranging from 1% to 20% of sales, with an overall average of 6.3%. The
  5          higher values would correspond to situations in which the mark or name
             would have significant good will associated with it.
  6
  7   (Id. at 19.) There is no calculation, no adjustment, and no effort to compare the
  8   economic terms. Wunderlich does not even explain why he believes these
  9   “comparison agreements” confirm his purported reasonable royalty rate of 1%-2%.
 10          Wunderlich’s 10 “comparison agreements” are not at all analogous to the
 11   trademark at issue in this case. For example, they include trademark licenses for
 12   the use of famous marks such as Cingular, AT&T, Xbox, and Harvard. (Id. at
 13   Schedule E1.) These are all wildly successful names in very different market
 14   segments—cellular service, videogames, and higher education. Licenses to these
 15   famous marks are not at all comparable to a hypothetical license for the
 16   SMARTSYNC mark, negotiated in 2017, when Ironhawk
 17
 18                                                                               (Ham
 19   Decl. Ex. 4.) Wunderlich ignores these details.
 20          Of the 10 “third-party transactions” that Wunderlich relies on, three are not
 21   agreements or transactions at all. Instead, they are high-level ranges of royalties for
 22   broad industry categories, including “Software Programs,” “Trademarks/Brands,”
 23   and “Video Games/Software.” (Ham Decl. Ex. 3 at Schedule E1.) Wunderlich
 24   does not describe these in any detail in his report other than to say they “are derived
 25   from surveys of trademark royalty rates published in Licensing Royalty Rates, 2018
 26
 27          1
              “Middleware” is software in which the customer does not see the software
      or the mark. Ham Decl., Ex. 7 at 11:20-12:9, 201:12-202:17.
 28
                                                8
                   DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
      pa-1898721
Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 13 of 22 Page ID
                                 #:2558


  1   Edition and The Licensing Letter Royalty Trends 2018 Report.” (Id. at 18.) A
  2   closer look at the source materials reveals that the results are not based on actual
  3   transactions. (Ham Decl. Ex. 5 at 5, 18; Ex. 6 at 5-6.) Instead, these broad royalty
  4   ranges are the results of survey questionnaires sent to executives and industry
  5   experts. (Id.) There is no supporting data about the actual royalties reviewed (if
  6   any), what companies were considered, or any information about how the figures
  7   were quantified. (Id.) The little information that is provided shows that they
  8   involve companies and industries completely unrelated to Dropbox and Ironhawk.
  9   For example, the “representative properties” in the “Trademarks and Brands”
 10   category include the likes of Cadillac, Coca-Cola, McDonalds, and ESPN. (Ham
 11   Decl. Ex. 5 at 58-59.) And the “Video games/software/interactive” category
 12   includes unrelated products such as interactive games, arcade games, casino games,
 13   electronic games, and pinball games. (Id. at 61.) The “black box” nature of the
 14   surveys makes it impossible to reliably perform an economic comparison to a
 15   hypothetical agreement between Dropbox and Ironhawk. See Multimedia Patent
 16   Tr. v. Apple Inc., No. 10-CV-2618-H (KSC), 2012 WL 5873711, at *9 (S.D. Cal.
 17   Nov. 20, 2012) (excluding expert testimony on industry surveys because “generic
 18   industry data is not tethered to the relevant facts and circumstances of the present
 19   case”).
 20           Four of Wunderlich’s “third-party transactions” should have been
 21   categorized as “related party transactions,” and therefore, should not have been
 22   considered under Wunderlich’s own analysis2—a fact he admitted multiple times in
 23   his deposition. (E.g., Ham Decl. Ex. 2 at 159:10-14 (Q. Do you still consider the
 24   AT&T and Kiri agreement to be a third-party transaction? A. I would look into that
 25   more. It’s possible it should be put into the related-party transaction category.);
 26
 27           2
                Presumably, because related party transactions cannot be characterized as negotiated at arm’s
      length, though Wunderlich fails to elucidate this logic.
 28
                                                         9
                   DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
      pa-1898721
Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 14 of 22 Page ID
                                 #:2559


  1   160:20-161:5 (Q. Do you still consider the Cingular-Salmon agreement to be a
  2   third-party transaction? A. I -- I -- I think that one’s a little bit mixed because
  3   Cingular actually does not have control over Salmon. But I -- I -- I could see the
  4   argument for saying that it’s a related-party transaction. Q. Well, what’s your view
  5   in terms of whether it’s a related-party transaction? A. I think you put it altogether,
  6   it probably is in the related-party bucket.”)) Moreover, the two “transactions”
  7   involving United Online—one with Classmates Online, Inc. and one with FTD
  8   Group Inc.—are fundamentally different from a hypothetical negotiation because in
  9   neither of those instances there was there an arms-length agreement for a trademark
 10   license. Instead, United Online acquired these two companies and performed an
 11   accounting allocation for the trademarks as a portion of the total purchase price.
 12   (Ham Decl. Ex. 8 at 48; Ex. 9 at F-17 – F-18.)3 The Cingular Wireless/Salmon
 13   PCS and AT&T/Kiri “third-party transactions” suffer from a similar problem. As
 14   of September 2001, Cingular owns 85% of Salmon and recognizes Salmon’s losses
 15   on its consolidated financial statements. (Ham Decl. Ex. 10 at 75.) Similarly,
 16   AT&T entered into the license agreement with Kiri upon consummation of a
 17   merger in which AT&T owned 60% of Kiri’s common stock. (Ham Decl. Ex. 11 at
 18   3, 23; Ex. 12 at 185.) These four “transactions” are not comparable to an arms-
 19   length agreement between Ironhawk and Dropbox.
 20          The final three “third-party transactions” that Wunderlich relies on are not
 21   comparable at all. The Microsoft/Activision agreement relates to the gaming
 22   industry, in which Microsoft licensed the Xbox name to Activision in connection
 23   with Activision’s development of video games. (Ham Decl. Ex. 13 at 1-2.)
 24   Activision derives a substantial portion of its revenues from sales of video games
 25   on consoles manufactured by third parties like Microsoft’s Xbox. (Ham Decl. Ex.
 26
             3
              Furthermore, Classmates Online and FTD Group were in different
 27   industries than Dropbox and Ironhawk (social media and floral products,
      respectively).
 28
                                                 10
                   DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
      pa-1898721
Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 15 of 22 Page ID
                                 #:2560


  1   14 at 15.) Wunderlich makes no effort to compare the strength of the Xbox brand
  2   to the SMARTSYNC mark, and does not consider the relationship between
  3   Microsoft and Activision. (Ham Decl. Ex. 2 at 162:8-20.) The Bethesda/Interplay
  4   agreement also relates to the gaming industry. Bethesda and Interplay had an
  5   established licensing relationship in which Interplay originally licensed the
  6   FALLOUT trademark to Bethesda to produce the FALLOUT series video games.
  7   (Ham Decl. Ex. 15 at 1.) After Interplay filed for bankruptcy in 2006, Bethesda
  8   acquired the rights to the name and subsequently licensed the trademark back to
  9   Interplay. (Ham Decl. Ex. 16 at 1.) Once again, Wunderlich does not take this past
 10   relationship into account. (Ham Decl. Ex. 2 at 162:21-163:8.) The final agreement
 11   presented by Wunderlich is a 2002 license agreement between Harvard College and
 12   Serif Holdings, in which Serif licensed the HARVARD mark to use in connection
 13   with its graphics presentation software products. (Ham Decl. Ex. 17 at 18-28
 14   (Exhibit B: Trademark License Agreement).) Wunderlich made no effort to
 15   distinguish the very strong HARVARD mark to Ironhawk’s weak SMARTSYNC
 16   mark, nor did he analyze the difference in entities (private nonprofit university) or
 17   industry (graphics presentation software). (Ham Ex. 2 at 163:9-164:13.) Even in
 18   patent cases where a reasonable royalty is standard, plaintiffs cannot rely on
 19   methodologies that fail to “differentiate between different industries, technologies,
 20   or parties.” VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1332 (Fed. Cir. 2014).
 21          Wunderlich attempts to shroud his 1% - 2% hypothetical royalty with the
 22   appearance of modesty by arguing that it is “near the bottom of the overall range”
 23   of the royalty rates for the 10 “comparison agreements.” (Ham Ex. 2 at 188:11-22.)
 24   But this argument ignores whether the 10 transactions are properly considered as
 25   benchmarks at all. Wunderlich’s analytical gap is too great, and his purported
 26   explanation betrays his unreliable methodology.
 27
 28
                                                11
                   DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
      pa-1898721
Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 16 of 22 Page ID
                                 #:2561


  1                         3.    Wunderlich ignores the most comparable trademark
                                  transaction.
  2
  3           Wunderlich acknowledges that Dropbox has previously executed a trademark
  4   agreement with a company called Officeware. (Ham Decl. Ex. 3 at 16.) But he
  5   includes this fact to demonstrate that Dropbox “is willing to pay a royalty to secure
  6   its rights to a mark that it desires.” (Id.) Wunderlich limits his discussion of the
  7   Dropbox/Officeware agreement to identifying the underlying litigation and
  8   describing the basic nature of the agreement, including that Dropbox wanted to
  9   acquire all rights and interests, including ownership, in the DROPBOX mark. (Id.)
 10   Wunderlich notes that Officeware agreed to stop using the DROPBOX mark in
 11   exchange for “a one-time payment of a redacted amount.” (Id.) Wunderlich
 12   provides no further analysis of the agreement.
 13           While Wunderlich failed to disclose the consideration paid by Dropbox,
 14   public documents indicate that Dropbox paid $950,000 for rights and ownership to
 15   the DROPBOX mark from Officeware. (Ham Decl. Ex. 18 at 4.) In exchange for
 16   its payment, Officeware assigned and transferred all rights to the DROPBOX mark,
 17   DROPBOX design, Officeware Design, Officeware Application, and agreed to
 18   permanently stop using the DROPBOX mark and designs it transferred to Dropbox.
 19   (Id.)
 20           The Dropbox/Officeware agreement is the most comparable trademark
 21   transaction to establish a hypothetical royalty Dropbox would pay for the
 22   SMARTSYNC mark for at least four reasons: (1) Dropbox is the assignee, (2)
 23   Officeware provided similar services and of similar scale as Ironhawk would have,
 24   (3) the agreement occurred in April 2013, less than four years prior to the
 25   hypothetical negotiation, and (4) the agreement is an actual arms-length transaction.
 26   Wunderlich’s failure to consider the only arguably comparable agreement in
 27   evidence is a result of his cherry-picking of data points to justify a grossly
 28   disproportionate damages claim.
                                                12
                   DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
      pa-1898721
Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 17 of 22 Page ID
                                 #:2562


  1                         4.    Wunderlich’s criteria for selecting his “comparison
                                  agreements” are arbitrary.
  2
  3          Wunderlich selected his 15 “comparison agreements” after initially searching
  4   for licensing agreements in the “software, data storage or sharing, and on-line data
  5   access/services” industries and coming up with 90 records. From these 90 records,
  6   Wunderlich purportedly selected agreements that involved licensing the trademark
  7   and/or names only, and purportedly “excluded agreements in which the agreement
  8   also gave rights to use technology, to use patents, to sell the licensor’s products, or
  9   provided rights that went beyond the use of a trademark, name, or image.” (Ham
 10   Decl. Ex. 3 at 18.)
 11          Wunderlich’s decision to exclude prior license agreements on this basis but
 12   not on others was arbitrary. For example, he failed to exclude agreements where
 13   the licensor had previously licensed the trademark (Ham Ex. 2 at 143:12-14)
 14   although this would have been a step in the right direction in finding comparable
 15   licensing agreements, as
 16                                at the time of the hypothetical negotiation outlined in
 17   Wunderlich’s report. He also failed to exclude agreements where the licensor and
 18   licensee had a previous or current business relationship. This also would have been
 19   appropriate given that Ironhawk and Dropbox have never conducted any business in
 20   the past.
 21          Moreover, Wunderlich did not even consistently apply his purported criteria
 22   for selecting the benchmark agreements. He claims that he limited his selection to
 23   agreements that involved only trademarks, but several of Wunderlich’s
 24   “comparison agreements” went beyond a simple license for trademarks. For
 25   example, the Microsoft/Activision agreement is a publisher license agreement that
 26   allows Activision to make games for the Xbox. (Ham Decl. Ex. 13 at 1-2.) A
 27   license to use the XBOX mark is only one piece of the agreement, and the $7 per
 28   unit royalty that Wunderlich relies on is not just for the trademark use. (Id. at 4-6,
                                                 13
                   DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
      pa-1898721
Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 18 of 22 Page ID
                                 #:2563


  1   8-9.) Wunderlich also claims that he excluded agreements “that did not pertain to
  2   related product areas,” (Ham Decl. Ex. 3 at 18), yet as explained above, Wunderlich
  3   cannot show that any of his purported “comparison agreements” relate to
  4   Dropbox’s or Ironhawk’s products. Wunderlich also considered as comparable any
  5   “industry areas that are relatively similar, having to do with online sales, having to
  6   do with Internet, having to do with software.” (Ham Ex. 2 at 144:10-19.) Such lax
  7   requirements for comparison make his results meaningless. Finally, Wunderlich
  8   admitted that certain comparison marks were stronger than the Ironhawk mark (id.
  9   at 176:9-19), which makes even a 1% royalty rate excessive.
 10                         5.     Wunderlich concedes his approach supports a wide
                                   range of hypothetical royalties.
 11
 12          In his report, Wunderlich opines that a reasonable royalty would be “in the
 13   range of $                 per user per year of Dropbox’s Smart Sync,” which he says
 14   is “approximately equivalent to a royalty of 1% - 2%.” (Ham Decl. Ex. 3 at 13.)
 15   At his deposition, Wunderlich conceded his analysis would support a “reasonable
 16   range” of royalty rates, and that there would even be an “imprecise boundary”
 17   outside this range. (Ham Ex. 2 at 188:11-189:8.) While this range might appear
 18   small, Wunderlich’s own testimony concedes that the difference within this range is
 19   nearly $                      . (Ham Decl. Ex. 3 at 13; Ex. 2 at 129:19-25.) Although
 20   an expert is not required to opine on damages with laser-like precision, Wunderlich
 21   admits that his purported methodology could support damages that would vary
 22   drastically from $                million. His damages calculation therefore “cannot
 23   be said to have been made ‘with reasonable certainty.’” Trovan, 2000 WL 709149,
 24   at *18 (quoting Sanchez-Corea, 38 Cal. 3d at 907).
 25                                            *        *   *
 26          These five fatal flaws are only a few striking examples of why Wunderlich
 27   has failed to apply any reliable methodology reliably to the facts of this case—in
 28   fact, he merely pulled numbers out of the air. Accordingly, his reasonable royalty
                                                   14
                   DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
      pa-1898721
Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 19 of 22 Page ID
                                 #:2564


  1   opinions should be excluded. FED. R. EVID. 702.
  2                   C.    Wunderlich’s Opinion as to Disgorgement of Dropbox’s
                            Profits Should Also Be Excluded Because Wunderlich Did
  3                         Not Base His Opinion on Principles and Methods that Were
                            Reliably Applied to Sufficient Facts and Data
  4
  5          Wunderlich’s opinion as to disgorgement is also inadmissible because his
  6   calculations were not based upon principles and methods reliably applied to the
  7   facts of this case and were not based upon sufficient facts and data. Fed. R.
  8   Evid. 702. Wunderlich’s disgorgement calculations are flawed in at least five ways,
  9   making his entire analysis on this issue unreliable. See Joiner, 522 U.S. at 146.
 10                         1.    Wunderlich’s calculations erroneously include revenues
                                  from Dropbox customers who never used the Dropbox
 11                               Smart Sync feature.
 12          Logically, Dropbox would not have benefitted from alleged infringement if
 13   users did not use the Smart Sync feature. Yet Wunderlich’s calculations rely on
 14   revenue from all Dropbox Business and Professional users—including those that
 15   never used or even activated Smart Sync. (See Ham Decl. Ex. 3 at Schedule C1.)
 16   Up until approximately April 2018, Smart Sync was not offered to all Business
 17   customers. (Declaration of Patrick Kennedy in Support of Dropbox’s Motion to
 18   Preclude Testimony from Plaintiff’s Expert Witness Robert Wunderlich (“Kennedy
 19   Decl.”) ¶ 4; Exs. B and C.) Instead, Business users had to activate Dropbox Smart
 20   Sync under the Early Access Program. However, during the period leading up to
 21   April 2018, Wunderlich includes profits associated with one hundred percent of
 22   Dropbox’s Business Standard and Business Advanced users. (See Ham Decl. Ex. 3
 23   at Schedules A2, C1.) It is unreasonable to assume Dropbox financially benefited
 24   from alleged use of the SMARTSYNC mark for these Business users that did not
 25   activate or use the Dropbox Smart Sync feature. After April 2018, Dropbox Smart
 26   Sync was automatically activated in Dropbox Business accounts. (Kennedy Decl. ¶
 27   4; Ex. C.) Logically, any increase in usage of Smart Sync after that time could be
 28   fairly attributable to its wider access, and not to use of the SMARTSYNC mark.
                                                15
                   DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
      pa-1898721
Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 20 of 22 Page ID
                                 #:2565


  1   Yet, Wunderlich also fails to account for this potential in his calculations; he admits
  2   that he was not even aware of it when he wrote his report. (Ham Ex. 2 at 97:25-
  3   98:5.) His revenue calculations are therefore based on insufficient facts and data.
  4   See Lindy Pen, 982 F.2d at 1407 (Infringement damages are “measured by any
  5   direct injury which a plaintiff can prove.”).
  6                         2.    Wunderlich fails to use a reliable methodology to
                                  calculate revenue attributable to Smart Sync.
  7
  8          Wunderlich attributes incremental revenue of $        per user per month to
  9   Smart Sync, for both Professional and Business users. (Ham Decl. Ex. 3 at 3, 20.)
 10   Wunderlich arrives at this figure by attributing 15 percent of the price premium
 11   between Dropbox’s Plus and Professional individual plans to Dropbox Smart Sync.
 12   (Id.) Wunderlich provides no analysis and presents no proven methodology to
 13   demonstrate how he arrived at his 15 percent apportionment figure. (Id.; Ham Ex. 2
 14   190:4-191:18.) Instead, he bases his calculation on nebulous factors like “the
 15   prominence that Dropbox gives to Smart Sync” and testimony that Smart Sync is
 16   “designed to attract users.” (Ham Decl. Ex. 3 at 20.) It is also unreasonable to
 17   attribute the same value of incremental revenue to both Dropbox Professional and
 18   Dropbox Business users, given that Professional users paid a premium for access to
 19   additional features like Smart Sync, while Business users received it with their plan.
 20   See Frank Music Corp. v. Metro-Goldwyn-Mayer, Inc., 772 F.2d 505, 518 (9th Cir.
 21   1985) (“When an infringer’s profits are attributable to factors in addition to use of
 22   plaintiff’s work, an apportionment of profits is proper.”). In short, this amorphous,
 23   unscientific approach does not constitute a reliable methodology for determining
 24   the amount of incremental revue that is attributable to Smart Sync, nor do these
 25   nebulous factors constitute sufficient facts or data. Id.
 26                         3.    Wunderlich’s profit analysis fails to account for all
                                  deductible expenses.
 27
 28          Wunderlich only deducted the direct costs of goods sold from his
                                                16
                   DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
      pa-1898721
Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 21 of 22 Page ID
                                 #:2566


  1   apportioned revenue figures. (Ham Decl. Ex. 3 at 21.) He did not account for any
  2   additional costs incurred in producing, distributing and selling Smart Sync, such as
  3   research and development costs or marketing costs. It is unreasonable to believe
  4   Dropbox incurred none of these expenses in bringing Smart Sync to its customers,
  5   and any calculation that ignores these costs is flawed. See Winterland Concessions
  6   Co. v. Fenton, 835 F. Supp. 529, 533 (N.D. Cal. 1993) (In calculating profit, a
  7   defendant may deduct overhead expenses incurred “in the production, distribution,
  8   or sale of the infringing product.” (citation omitted)).
  9                         4.    Wunderlich’s calculation of Dropbox’s disgorgable
                                  profits is grossly disproportionate to Ironhawk’s
 10                               circumstances.
 11          Wunderlich concludes that Ironhawk should receive $          million of
 12   Dropbox’s profits (Ham Decl. Ex. 3 at 20). This award would be grossly
 13   disproportionate to Ironhawk’s circumstances: the amount is more than
 14                                                         profit Ironwork made during the
 15   alleged infringement period. (Kennedy Decl. ¶ 8; Exs. E and F.) The Lanham Act
 16   specifically provides that the sum to be recovered by the plaintiff “shall constitute
 17   compensation and not a penalty.” 15 U.S.C. § 1117(a). Such a disproportionate
 18   award cannot reasonably be considered simple “compensation” to Ironhawk. See
 19   Spin Master, Ltd. v. Zobmondo Entm’t, LLC, 944 F. Supp. 2d 830, 848 (C.D. Cal.
 20   2012) (holding that the Lanham Act prohibits disgorgement where it would act as
 21   “a penalty to the infringer and a windfall to the trademark holder”).
 22                         5.    Wunderlich’s calculations erroneously include revenues
                                  from Dropbox users who were customers before Smart
 23                               Sync existed.
 24          By calculating revenue based on total number of Dropbox Business users,
 25   Wunderlich’s analysis assumes one can fairly attribute revenue from all of
 26   Dropbox’s Business customers to the use of the SMARTSYNC mark. (See Ham
 27   Decl. Ex. 3 at Schedule C1.) At the time of the first alleged infringement, however,
 28   Dropbox already had over                                   customers. (Kennedy Decl.
                   DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
      pa-1898721
Case 2:18-cv-01481-DDP-JEM Document 85-1 Filed 06/17/19 Page 22 of 22 Page ID
                                 #:2567


  1   ¶ 9, Ex. G.) Clearly, those customers were not enticed to use Dropbox Business
  2   because of Smart Sync. Astonishingly, Wunderlich admits that he was not even
  3   aware of that Smart Sync was unavailable to Dropbox Business customers at that
  4   point. (Ham Ex. 2 at 97:21-24.) Further, Wunderlich has not been able to identify
  5   any evidence indicating Dropbox Smart Sync improved Dropbox’s retention rate of
  6   its Business customers. (Id. at 100:20-101:2.) It is therefore erroneous to assume
  7   that Dropbox benefited in any way from the SMARTSYNC mark for those
  8   customers that it had acquired prior to the release of Dropbox Smart Sync in late
  9   January 2017. See Toyo Tire & Rubber Co. v. Hong Kong Tri-Ace Tire Co., 281 F.
 10   Supp. 3d 967, 991 (C.D. Cal. 2017) (“To establish the amount of the defendant’s
 11   profits to be disgorged, ‘[t]he trademark holder has the burden to prove the
 12   defendant infringer’s gross revenue from the infringement.’” (emphasis added,
 13   citation omitted)). Wunderlich’s calculation is not supportable.
 14          IV.      CONCLUSION
 15          For the foregoing reasons, the Court should preclude Wunderlich from
 16   testifying at trial.
 17
 18    Dated:       June 17, 2019              JENNIFER LEE TAYLOR
                                               WENDY J. RAY
 19                                            NICHOLAS E. HAM
                                               MORRISON & FOERSTER LLP
 20
 21                                            By:    /s/ Wendy J. Ray
                                                      Wendy J. Ray
 22
                                                      Attorneys for Defendant
 23                                                   DROPBOX, INC.
 24
 25
 26
 27
 28
                                                18
                   DROPBOX, INC.’S MPA ISO MOTION TO PRECLUDE WUNDERLICH TESTIMONY
      pa-1898721
